FILED
                                                               United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                    Tenth Circuit

                            FOR THE TENTH CIRCUIT                     July 27, 2016
                        _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
RODNEY R. BRADSHAW,

     Plaintiff - Appellant,

v.                                                        No. 15-3246
                                             (D.C. No. 6:15-CV-01086-MLB-GEB)
BRUCE GATTERMAN, in his individual                         (D. Kan.)
and representative capacity; KYLER
KNOBBE, in his individual and
representative capacity; CHARLES HERD,
in his individual and representative
capacity; RANDALL HENRY, in his
individual and representative capacity;
CURTIS CAMPBELL, in his individual
and representative capacity; MICHAEL
HITZ, in his individual and representative
capacity; JANICE BRADSHAW; JOYCE
BRADSHAW; CHERYL BUCKNER;
CAROL MIDDLETON; PAMELA BELL;
DEBRA WEAVER; CORELIA SUE
JOHNSON; JOHN AND/OR JANE DOES
1-10; COUNTY OF HODGEMAN,
KANSAS; MICHAEL GLEASON;
MICHAEL MACNAIR; DOUGLAS
COSSMAN; SCOTT MACNAIR;
WILBURN BRADSHAW; FORD
COUNTY STATE BANK; MARCIA
SNODGRASS; ROBERT SCHROEDER;
RONALD RIDLEY; BOBBIE
BRADSHAW; ELIZABETH
SCHROEDER; BARBARA COSSMAN;
BRIT SCHROEDER; SCOTT KREGER;
CRAIG CROSSWHITE,

     Defendants - Appellees.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, O’BRIEN, and GORSUCH, Circuit Judges.
                   _________________________________

      Rodney Bradshaw appeals from the dismissal of myriad claims seeking to

overturn a settlement agreement he signed and upon which a state court entered

judgment. The Rooker-Feldman doctrine bars some of his claims and the remaining

one cannot survive the constraints imposed by Heck v. Humphrey. We affirm.1

      This case arises from the probate of the estate of Bradshaw’s father, whose

will divided his assets equally among eight children, Bradshaw and his seven

siblings. There was bad blood among them resulting in a suit contesting the will.2

During the will contest trial all beneficiaries agreed to settle and the settlement

agreement was read into the record in open court on May 23, 2013. The state judge

polled all parties to the agreement and, upon their consent, approved the settlement.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
          Our jurisdiction derives from 28 U.S.C. § 1291.
      2
         During probate proceedings, allegations surfaced that Bradshaw improperly
managed his father’s assets while he was still alive. At one point, Bradshaw was
charged with and pleaded guilty to assaulting his sister, and was sentenced to 90 days
in jail.
                                            2
Bradshaw’s attorney specifically said the agreement “accurately reflects [his]

understanding of the settlement,” R. at 150, and Bradshaw himself later signed a

written document formalizing the settlement, R. at 262. Nevertheless, on November

14, 2013, Bradshaw objected to the settlement and filed a motion to set aside the

settlement agreement, which the state court summarily denied. Bradshaw did not

appeal from the order approving the settlement agreement or the denial of his motion

to set it aside.

       Instead, and more than a year later, on March 20, 2015, Bradshaw brought this

suit in federal court. His complaint, as amended, alleged the following causes of

action: (1) violations of the Racketeer Influenced and Corrupt Organizations Act

(RICO); (2) RICO conspiracy; (3) constitutional violations under 42 U.S.C. §§ 1981

and 1983; (4) abuse of process; and (5) tortious interference. The aggregate of

Bradshaw’s allegations is that the state judge, his attorneys, his siblings, and various

other parties all conspired to deprive him of his rights during the state-court

proceedings. On motion brought by every defendant, the district court dismissed

Bradshaw’s claims for want of jurisdiction. Specifically, and among other things, the

court held, “[v]iewed to the outer limits of liberal construction, plaintiff’s allegations

raise claims that were decided by the Kansas court or are inextricably intertwined

with the state judgments,” R. at 617, and are thus barred by the Rooker-Feldman

doctrine, see Rooker v. Fid. Trust Co., 263 U.S. 413, 415–16 (1923) (prohibiting

lower federal courts from considering claims decided by a state court); D.C. Court of



                                            3
Appeals v. Feldman, 460 U.S. 462, 483 n.16 (1983) (same for claims inextricably

intertwined).

         In this appeal, Bradshaw argues that Rooker-Feldman does not apply to this

case because the doctrine does not bar (1) claims asserting state-court judgments had

been obtained by “extrinsic fraud” and (2) “independent action[s]” brought under

federal-question jurisdiction. Opening Br. at 3–4. We review the district court’s

dismissal de novo. Mann v. Boatright, 477 F.3d 1140, 1145 (10th Cir. 2007).

Because Bradshaw proceeds without the assistance of counsel, we construe his

pleadings liberally. Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir.

2003).

         “The Rooker-Feldman doctrine establishes, as a matter of subject-matter

jurisdiction, that only the United States Supreme Court has appellate authority to

review a state-court decision.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell,

363 F.3d 1072, 1074–75 (10th Cir. 2004) (footnote omitted). Rooker-Feldman “is

confined to . . . cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the [federal] court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In other words,

“Rooker-Feldman bars cases in federal court that are inextricably intertwined with a

prior state court judgment.” Johnson v. Riddle, 305 F.3d 1107, 1116 (10th Cir. 2002)

(internal quotation marks omitted).



                                            4
       Bradshaw has identified no basis upon which to overturn the dismissal in this

case. His argument that extrinsic fraud can override Rooker-Feldman is supported

only by authority from another circuit. See Kougasian v. TMSL, Inc., 359 F.3d 1136,

1140–41 (9th Cir. 2004). Our precedent goes the other way: “new allegations of

fraud might create grounds for appeal . . . [but] that appeal should be brought in the

state courts.” Tal v. Hogan, 453 F.3d 1244, 1256 (10th Cir. 2006). Presumably

realizing the implications of his failure to lodge a timely appeal in state court,

Bradshaw tells us he is currently seeking a writ of mandamus from the Kansas

Supreme Court. While ongoing state proceedings are not barred by the

Rooker-Feldman doctrine, see Exxon Mobil, 544 U.S. at 292, Bradshaw’s unorthodox

approach is not an exception to the finality concerns underpinning the doctrine. His

failure to appropriately seek appellate relief at the state level bars his current

allegations of fraud.

       Moreover, and despite his arguments to the contrary, his federal claims do not

constitute an “independent action” under Exxon Mobil. In that case the Supreme

Court narrowed Rooker-Feldman, which by then had become so bloated as to absorb

parts of the abstention and preclusion doctrines. See 544 U.S. at 292–93. Bradshaw

is correct that the Court held Rooker-Feldman inapplicable to a plaintiff presenting

an “independent claim, albeit one that denies a legal conclusion that a state court has

reached in a case to which he was a party.” Id. at 293 (internal quotation marks

omitted). In such a situation, “there is jurisdiction and state law determines whether

the defendant prevails under principles of preclusion.” Id. But Bradshaw’s claims

                                             5
are not independent. Though styled as a suit to redress a byzantine conspiracy

perpetrated by his attorneys and the state court, what lies beneath are his requests for

“an injunction against any further orders, judgments or rulings” rendered by the state

judge, the “return of all lands taken” pursuant to the settlement agreement, and the

“return of the $264,000 that was wrongfully taken” under the agreement. R. at 78.

The requested relief plainly strikes at the state court’s judgment, or, at the very least,

are inextricably intertwined with it. The district judge properly dismissed his claims.

       Even if his RICO and § 1983 claims were independent, Bradshaw has fallen

woefully short of stating a claim even under the most liberal construction of his

complaint. Most notably, the allegations supporting his RICO claims are conclusory

and do not describe with any particularity the purported conspiracy other than it

existed to remove him as executor of his father’s estate. Additionally, Bradshaw

does not even mention the settlement agreement or the fact he signed it. And to the

extent he seeks to recover damages for his allegedly unconstitutional criminal assault

conviction, he has not come close to showing the conviction has been invalidated by

reversal, expungement, or declaration by either a Kansas court or a federal court on

habeas corpus review. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).

       In sum, Bradshaw’s federal case is exactly what Justice Ginsburg admonished

federal courts not to entertain under Rooker-Feldman — he is a state-court loser

complaining of injuries caused by a state-court judgment rendered beforehand, and is




                                            6
inviting review and rejection of the judgment. See Exxon Mobil, 544 U.S. at 284.

We are without jurisdiction to entertain his claims.

      AFFIRMED.


                                            Entered for the Court


                                            Terrence L. O’Brien
                                            Circuit Judge




                                           7